

115 HRES 956 IH: Recognizing the benefits and importance of music making as an essential form of creative expression and expressing support for designating the Summer Solstice, June 21, 2018, as Make Music Day.
U.S. House of Representatives
2018-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 956IN THE HOUSE OF REPRESENTATIVESJune 21, 2018Mr. Schiff (for himself, Ms. Clarke of New York, Mr. Meeks, Ms. Bonamici, Mr. Nadler, Ms. Wilson of Florida, Mr. Blumenauer, Ms. Sánchez, Mr. Kilmer, Ms. Barragán, Mr. Cárdenas, Ms. Jayapal, Ms. Pingree, Ms. Roybal-Allard, and Ms. McCollum) submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONRecognizing the benefits and importance of music making as an essential form of creative expression
			 and expressing support for designating the Summer Solstice, June 21, 2018,
			 as Make Music Day.
	
 Whereas the Summer Solstice, June 21, is the first day of summer and an appropriate day to annually celebrate the myriad of joys and benefits of making music;
 Whereas this event began over 35 years ago in France as Fête de la Musique, and observations of Make Music Day now take place internationally in over 800 cities in 120 countries around the world;
 Whereas these celebrations have become a global phenomenon involving millions of musicians of all styles and skill levels, performing publicly;
 Whereas making music continues to demonstrate the power of music as providing enjoyment, building cultural connections, raising social awareness, celebrating history, and examining the whole of the human experience;
 Whereas making music inspires people of all abilities, persuasions, and ethnicities to come together to just play;
 Whereas making music is an integral part of United States culture and a chronicle of the Nation’s struggles and triumphs;
 Whereas making music advances learning, enhances the overall educational experience, and contributes to a complete education;
 Whereas making music is shown to benefit the well-being of people throughout their lives, and that making music contributes to a fuller, more satisfying life; and
 Whereas Make Music Day will come to life throughout the United States with thousands of events on June 21, 2018, when musicians of all ages and abilities will perform on streets, sidewalks, stoops, plazas, parks, in group lessons, solo performances, instrument circles, musical parades, and mass appeal events open to all: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of Make Music Day to celebrate the national commitment to making music and the importance of access to music education for all children; and
 (2)recognizes Make Music Day organizers and volunteers across the United States for promoting Make Music Day and for their efforts in promoting awareness of the benefits of making music and the importance of access to music education.
			